IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 509 MAL 2019
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
S.J.,                                          :
                                               :
                     Petitioner                :


                                       ORDER



PER CURIAM

        AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.